Citation Nr: 0513782	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-12 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the right hand with Raynaud's 
phenomenon.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the left hand with Raynaud's 
phenomenon.  

3.  Entitlement to an effective date earlier than May 31, 
2002, for the grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 1957 
and from September 1966 to October 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in February 2005.  

The issues of entitlement to evaluations in excess of 
10 percent for residuals of frostbite with Raynaud's 
phenomenon for the right and left hand are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC and are addressed in the REMAND portion of the 
decision below.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's claim for increased ratings for his 
service-connected disabilities was received by the RO on May 
31, 2002.  

3.  The veteran's claim of a total rating based on individual 
unemployability was received on April 8, 2003.  

4.  In a rating decision dated in April 2003, the RO granted 
a total rating based on individual unemployability with the 
effective date of May 31, 2002, the date of receipt of his 
increased ratings claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 31, 2002, 
for the grant of TDIU have not been met.  38 U.S.C.A. §§ 
5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a December 2004 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
specifically advised the veteran of the type of evidence to 
submit in support of his claim for an earlier effective date 
for the grant of TDIU and to send any evidence or information 
he had in his possession that pertained to his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The original rating decision on appeal was issued in April 
2003, subsequent to the enactment of the VCAA.  The veteran 
did not receive a VCAA notice prior to that initial rating 
decision.  Nonetheless, the lack of such a pre-decision 
notice is not prejudicial to the veteran in this case.  The 
VCAA notice was provided by the RO in December 2004.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  It is also 
noted that after providing the veteran the December 2004 VCAA 
notice, the veteran appeared before the undersigned for a 
personal hearing held in February 2005.  In summary, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim on appeal and 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claims.  The examination report provides the necessary 
medical opinions.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Analysis

Law and Regulations:  Unless specifically provided otherwise, 
the effective date of an award of compensation based on an 
original claim, a claim reopened after a final adjudication, 
or a claim for increase, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application.  38 U.S.C. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2004); Harper v. Brown, 10 Vet. App. 125 (1997).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to the next disability level.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2004).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155 
(2004).  

As to a claim for a total rating based on individual 
unemployability, pertinent regulations provide that total 
disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that, if there is only one 
such disability, the disability shall be rated at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2004).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; disabilities 
resulting from common etiology or a single accident; 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; multiple injuries incurred in action; or 
multiple disabilities incurred as a prisoner of war.  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b).

The veteran is disputing the effective date of May 31, 2002 
for the grant of TDIU.  He has stated that when he separated 
from the military, he had so many medical problems that it 
was difficult for him to get employment.  He attended job 
fairs, and had to seek assistance from the state unemployment 
office and eventually was provided with VA vocational 
rehabilitation.  He contends that he has been unemployable by 
virtue of his disabilities since 1984.  

In a rating decision dated in August 1985, the RO granted 
service connection for bilateral cataracts, essential 
hypertension, residual scar, laceration of the right eye, 
residuals of frostbite of both hands, residual injury of the 
left knee, residuals, fracture of the right 4th finger and 
the distal 5th metacarpal, and residuals of both great toes.  
At that time, the combined rating for the veteran's service-
connected disabilities was 40 percent from March 1, 1985.  
Subsequent rating decisions continued the combined 40 percent 
rating for the veteran's service-connected disabilities.  

In April 1990, the Board denied compensable evaluations for 
residuals of frostbite of the hands.  In a Motion for 
Reconsideration dated in August 1990, the veteran claimed 
that the Board had made an error in fact in its April 1990.  
The veteran reported that he was unable to secure a 
substantially gainful occupation due to the residual injuries 
from frostbite to his hands.  He stated that he had been in 
the vocational rehabilitation program since 1989.  At the 
time of the veteran's motion, his service-connected 
disabilities were rated at a combined evaluation of 
40 percent.  In September 1990, the Board denied the 
veteran's motion.  

In a rating decision dated in July 2000, the veteran's 
service-connected disabilities were rated at an overall 
combined evaluation of 80 percent.  The veteran was notified 
of the increased evaluations of his service-connected 
disabilities, and was informed that he might be entitled to 
compensation at a 100 percent evaluation if he was unable to 
secure a substantially gainful occupation due to his service-
connected disabilities.  The RO provided Form 21-8940, 
Application for Increased Compensation Based on Individual 
Unemployability.  The veteran never responded to this 
information other than stating his disagreement with the 
noncompensable rating assigned to his service-connected 
residuals of frostbite of both hands.  

In May 2002, the veteran filed a claim for increased ratings 
for his service-connected disabilities, and added a claim of 
service connection for Raynaud's syndrome.  In the February 
2003 rating decision, the veteran's combined evaluation for 
his service-connected disabilities equaled 90 percent from 
May 31, 2002.  

In April 2003, the veteran filed a formal claim for increased 
compensation based on individual unemployability.  He 
reported at that time that his disabilities had affected his 
ability to work full-time as of June 1998.  

In an April 2003 rating decision, the RO granted TDIU 
effective May 31, 2002, the date the veteran filed for 
increased compensation for his service-connected 
disabilities.  The RO based its decision to grant TDIU on the 
increased evaluations for the veteran's service-connected 
disabilities of diabetes mellitus, peripheral neuropathy in 
each extremity, and hypertension that rendered him unable to 
obtain gainful employment.  Specifically, in the report from 
a VA examination conducted in December 2002, the examiner 
found that the veteran's abilities to do any activities were 
compromised by the severity of symptomatology manifested by 
his service-connected disabilities.  The veteran reported 
that his service-connected diabetes mellitus caused him to 
feel dizzy and have shortness of breath.  The veteran was 
found to have chronic neuropathy of the upper and lower 
extremities.  Additionally, medical findings noted in VA 
outpatient records dated from 2002 to 2004 supported 
increased disability associated with the veteran's service-
connected diabetes mellitus, hypertension, and chronic 
neuropathy that affected the upper and lower extremities.  

Thus, the competent evidence of record supports that it was 
first factually ascertainable in December 2002 that the 
veteran was totally disabled due to his service-connected 
disabilities.  38 C.F.R. § 3.400(o)(2).  There are no medical 
findings of record to support that the veteran was totally 
disabled from his service-connected disabilities prior to 
December 2002.  The veteran claims that the effective date 
for the grant of TDIU should be November 1, 1984, primarily 
on the basis that residuals of frostbite injury to his hands 
have rendered him unable to secure substantially gainful 
employment.  Nonetheless, there is nothing to substantiate 
that he filed a claim prior to May 31, 2002, or that 
entitlement arose prior to this date.  38 C.F.R. 
§ 3.400(o)(2).  Although the evidence shows that the veteran 
had been in receipt of Social Security benefits since at 
least December 2000, there is nothing in the record prior to 
May 31, 2002, to support that these benefits stem from his 
service-connected disabilities.  

In sum, the RO received the veteran's claim for increased 
ratings for his service-connected disabilities on May 31, 
2002, and his formal claim for TDIU in April 2003.  The first 
medical evidence of total disability due to service-connected 
disabilities is in December 2002.  There is no competent 
evidence of increased impairment due to the veteran's 
service-connected disabilities prior to May 31, 2002, so as 
to warrant TDIU.  

Thus, the Board concludes that there is no basis for an 
effective date earlier than May 31, 2002, for the award of 
TDIU under VA regulations governing effective dates for 
awards based on a claim for an increase.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(2).  


ORDER

Entitlement to an effective date earlier than May 31, 2002, 
for the grant of TDIU is denied.  


REMAND

During the veteran's personal hearing before the undersigned 
in February 2005, he testified that the symptoms associated 
with residuals affecting his right and left hand due to 
frostbite with Raynaud's phenomenon had clearly increased in 
severity.  The Board notes that the RO increased the 
evaluation assigned to the veteran's service-connected 
residuals of frostbite in a rating decision dated in November 
2004 and separated the evaluations for each hand, assigning a 
10 percent evaluation to include symptoms of Raynaud's 
syndrome.  This increase was based on VA examination findings 
dated in December 2002 and from findings in VA outpatient 
records dated from 2002 to 2004.  

Nonetheless, the veteran has stated that impairment 
associated with the residuals of frostbite of both hands with 
Raynaud's syndrome is more severe than what it was at the 
time of the December 2002 examination.  He also testified 
that when the temperature in the house dropped below 67 
degrees, he had to cover himself to stay warm.  He stated 
that he experienced numbness in addition to the pain and had 
to wear gloves.  The veteran stated that it could take as 
long as two to three hours with the heat on inside the house 
before he felt any relief from his symptoms.  He reported 
that when outside in cool weather, he felt pain, and when he 
entered the house, he had an immediate burning sensation.  

In light of the veteran's contentions that the impairment of 
his right and left hands due to frostbite and Raynaud's 
phenomenon is greater than it was at the time of his last VA 
examination, the record as it stands currently is inadequate 
for the purpose of rendering an informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

Thus, to ensure an equitable adjudication in this matter, 
this issue is hereby remanded for the following directives.  

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of impairment 
associated with the veteran's residuals 
of frostbite of each hand, including all 
symptomatology due to Raynaud's syndrome.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
asked to specifically characterize the 
attacks due to Raynaud's syndrome by such 
symptomatology as sequential color 
changes of the digits, evidence of pain 
and paresthesias, and the precipitating 
factors, in addition to the frequency of 
their occurrences.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


